

115 HRES 603 IH: Recognizing November 25, 2017, as “Small Business Saturday” and supporting efforts to increase awareness of the value of locally owned small businesses.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 603IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Chabot (for himself, Ms. Velázquez, Ms. Adams, Mr. Bacon, Mr. Blum, Mr. Brat, Ms. Judy Chu of California, Ms. Clarke of New York, Mr. Comer, Mr. Espaillat, Mr. Evans, Mr. Fitzpatrick, Miss González-Colón of Puerto Rico, Mr. Kelly of Mississippi, Mr. King of Iowa, Mr. Knight, Mr. Lawson of Florida, Mr. Luetkemeyer, Mr. Marshall, Mrs. Murphy of Florida, Mr. Norman, Mrs. Radewagen, Mr. Schneider, Ms. Bonamici, Mr. Carson of Indiana, Mr. Delaney, Ms. Hanabusa, Ms. Kelly of Illinois, Ms. McCollum, Mr. Takano, Ms. Slaughter, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONRecognizing November 25, 2017, as Small Business Saturday and supporting efforts to increase awareness of the value of locally owned small businesses.
	
 Whereas there are over 29,600,000 small businesses in the United States; Whereas small businesses represent 99.9 percent of all businesses with employees in the United States;
 Whereas small businesses employ nearly 48 percent of the employees in the private sector in the United States;
 Whereas small businesses pay 41.1 percent of the total payroll of the employees in the private sector in the United States;
 Whereas small businesses constitute nearly 98 percent of firms exporting goods; Whereas small businesses generated 1,400,000 net new jobs; and
 Whereas November 25, 2017, is an appropriate day to designate as Small Business Saturday: Now, therefore, be it  That the House of Representatives—
 (1)recognizes and encourages the observance of Small Business Saturday; and (2)supports efforts—
 (A)to encourage consumers to shop locally; and (B)to increase awareness of the value of locally owned small businesses and the impact of locally owned small businesses on the economy of the United States.
				